DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-32 are cancelled.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5, 10, 14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss et al. (PG Pub. 2013/0,067,174 A1) [hereafter Moss].

As per claim 1, Moss teaches:
A method executed by a storage device including a plurality of disks, the method comprising: dividing the plurality of disks into a plurality of journal areas and a plurality of data areas, respectively; (Moss, ¶ [0043], a storage set; for a storage set 102 spanning several storage devices 106, a journal 302 
when a write command for target disks among the plurality of disks is received, performing a first write operation to store target data to be written into journal areas of the target disks, the target disks being included in a same array; and (Moss, ¶ [0032-0033], data sets to be written to the storage set may first be written to the journal)
after the first write operation is completed, performing a second write operation to store the target data into data areas of the target disks (Moss, ¶ [0032-0033], journal enqueue data sets to be written to the storage set)

As per claim 5, the rejection of claim 1 is incorporated and Moss further teaches:
after the second write operation is completed, releasing the target data stored in the journal areas of the target disks (Moss, ¶ [0033-0034], data committed to the storage set are removed)

As per claim 10, the rejection of claim 1 is incorporated and Moss further teaches:
when the storage device is rebooted after a power failure occurs on the storage device, performing a replay write operation on the data areas of the target disks based on the journal areas of the target disks (Moss, ¶ [0051], utilizing the journal to recover from a power failure)

As per claim 14, the rejection of claim 1 is incorporated and Moss further teaches:
when the storage device is rebooted after a power failure occurs on the storage device and a disk failure occurs on a first disk among the target disks, performing a data recovery operation on the first disk (Moss, ¶ [0023], replacing failed hard disk using RAID scheme)

Claim 19 is a storage device claim corresponding to the method claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above.

Claim 19 is a storage system claim reciting similar limitations of the method claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above, and Moss further teaches host device performing the write operations (Moss, ¶ [0074])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss, and further in view of Kim et al. (PG Pub. 2015/0,046,670 A1) [hereafter Kim].

As per claim 2, the rejection of claim 1 is incorporated:
Moss does not specifically teach:
wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and
performing the second write operation includes: storing the first data into a second data block included in the first disk, the second data block having a second physical block address; and mapping a second logical block address indicating a data area of the first disk with the second physical block address
However, Kim in an analogous art teaches:
wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and (Kim, Fig. 1, Fig. 3, Fig. 5, ¶ [0088-0099], mapping logical to physical address of journal data)
performing the second write operation includes: storing the first data into a second data block included in the first disk, the second data block having a second physical block address; and mapping a second logical block address indicating a data area of the first disk with the second physical block address (Kim, Fig. 1, Fig. 3, Fig. 5, ¶ [0067], user data area with a disk data area, ¶ [0088-0099], mapping logical to physical address of journal data)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Kim into the method of Moss to provide a method wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and performing the second write operation includes: storing the first data into a second data block included in the first disk, the second data block having a second physical block address; and mapping a second logical block address indicating a data area of the first disk with the second physical block address.  The modification would be obvious because journaling helps prevent data corruption of a storage medium (Kim, ¶ [0006]).

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss, and further in view of Bae et al. (PG Pub. 2018/0,052,768 A1) [hereafter Bae].

As per claim 3, the rejection of claim 1 is incorporated:
Moss does not specifically teach:
wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and
performing the second write operation includes, based on a move command, mapping a second logical block address indicating a data area of the first disk with the first physical block address while releasing the mapping between the first logical block address and the first physical block address
However, Bae in an analogous art teaches:
wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and (Bae, ¶ [0044-0048], journal data processing operation using L2P mapping information, ¶ [0068-0072])
performing the second write operation includes, based on a move command, mapping a second logical block address indicating a data area of the first disk with the first physical block address while releasing the mapping between the first logical block address and the first physical block address (Bae, ¶ [0078-0088], MOVE command)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Bae into the method 

As per claim 4, the rejection of claim 1 is incorporated:
Moss does not specifically teach:
wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and
performing the second write operation includes, based on a share command, mapping a second logical block address indicating a data area of the first disk with the first physical block address while maintaining the mapping between the first logical block address and the first physical block address
However, Bae in an analogous art teaches:
wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and (Bae, ¶ [0044-0048], journal data processing operation using L2P mapping information, ¶ [0068-0072])
performing the second write operation includes, based on a share command, mapping a second logical block address indicating a data area of the first disk with the first physical block address while maintaining the mapping between the first logical block address and the first physical block address (Bae, ¶ [0078-0088], SHARE command)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Bae into the method of Moss to provide a method wherein: performing the first write operation includes: storing first data included in the target data into a first data block included in a first disk among the target disks, the first data block having a first physical block address; and mapping a first logical block address indicating a journal area of the first disk with the first physical block address, and performing the second write operation includes, based on a share command, mapping a second logical block address .

Allowable Subject Matter
Claims 6-9, 11-13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2007/128,005 A2 discloses a storage system incorporating a journal to allow recovery of write requests when recovering from a failure.
PG Pub. 2014/0,095,758 A1 discloses a storage connector adapter capable of storing a journal for write request to a storage array.
PG Pub. 2016/0,259,693 A1 discloses a journaling method for a storage system that stores incoming write requests prior to writing to the data units.
See PTO-892 for other references not listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 25, 2022